[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SCHEDULING ORDER
The parties having appeared at a status conference and discussed the nature of the plaintiff's allegations and the nature of the defendant's defenses. The court hereby orders that the plaintiff serve on the defendant by January 31, 2003 a interrogatories and requests for production eliciting explanations and documentation of the expenditures which the plaintiff challenges, in particular those expenditures reflected by copies of cancelled checks attached to the plaintiff's letters of June 25 and July 15, 2002. In light of the fact that the plaintiff has sought from the defendant explanations and verification of these expenditures since the date of those letters, the defendant is ordered to respond to the interrogatories and request for production by March 1, 2003. The defendant is advised that the responses to the interrogatories and request for production are to be made under oath and under penalty of perjury. The parties are ordered to appear at a status conference on April 15, 2003 trial management conference on May 1, 2003 and for trial on May 8, 2003.
The defendant was, and is once again advised, that she is entitled to be represented by an attorney in these proceedings and she was advised that she should consider hiring an attorney to her.
BY THE COURT ___________________ Vanessa L. Bryant, Judge CT Page 16661-b